Exhibit 10.122

 

EXECUTION VERSION

 

 

 

PNMAC GMSR ISSUER TRUST,
as Issuer

 

and

Citibank, N.A.,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

PennyMac Loan Services, LLC,
as Administrator and Servicer

and

Credit Suisse First Boston Mortgage Capital LLC,

as Administrative Agent

__________

SERIES 2016-MBSADV1 INDENTURE SUPPLEMENT

Dated as of December 19, 2016

To

 

INDENTURE

 

Dated as of December 19, 2016

 

 

MSR COLLATERALIZED NOTES,

SERIES 2016-MBSADV1

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

PAGE

 

 

 

SECTION 1.

CREATION OF SERIES 2016-MBSADV1 NOTES.


1 

 

 

 

SECTION 2.

DEFINED TERMS.


2 

 

 

 

SECTION 3.

FORMS OF SERIES 2016-MBSADV1 NOTES; TRANSFER RESTRICTIONS.


5 

 

 

 

SECTION 4.

MBS ADVANCE VFN DRAW CONDITIONS; PAYMENTS; NOTE BALANCE INCREASES; EARLY
MATURITY.


5 

 

 

 

SECTION 5.

OPTIONAL PREPAYMENT.


6 

 

 

 

SECTION 6.

DETERMINATION OF NOTE INTEREST RATE AND LIBOR.


6 

 

 

 

SECTION 7.

CONDITIONS PRECEDENT SATISFIED.


7 

 

 

 

SECTION 8.

REPRESENTATIONS AND WARRANTIES.


7 

 

 

 

SECTION 9.

AMENDMENTS.


7 

 

 

 

SECTION 10.

COUNTERPARTS.


8 

 

 

 

SECTION 11.

ENTIRE AGREEMENT.


8 

 

 

 

SECTION 12.

LIMITED RECOURSE.


8 

 

 

 

SECTION 13.

OWNER TRUSTEE LIMITATION OF LIABILITY.


9 

 

 



i

--------------------------------------------------------------------------------

 



 

THIS SERIES 2016-MBSADV1 INDENTURE SUPPLEMENT (this “Indenture Supplement”),
dated as of December 19, 2016, is made by and among PNMAC GMSR ISSUER TRUST, a
statutory trust organized under the laws of the State of Delaware, as issuer
(the “Issuer”), Citibank, N.A., a national banking association, as indenture
trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”) and as securities intermediary
(the “Securities Intermediary”), PennyMac Loan Services, LLC, a limited
liability company organized under the laws of the State of Delaware (“PLS”), as
servicer (the “Servicer”) and as administrator (the “Administrator”), and CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“CSFB”), a Delaware limited liability
company, as Administrative Agent (as defined herein).  This Indenture Supplement
relates to and is executed pursuant to that certain Indenture supplemented
hereby, dated as of the date hereof, including the schedules and exhibits
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Base Indenture”), among the Issuer, PLS, the Indenture Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary, Pentalpha
SURVEILLANCE LLC, a Delaware limited liability company, as credit manager (the
“Credit Manager”), CSFB, as Administrative Agent and the “Administrative Agents”
from time to time parties thereto, all the provisions of which are incorporated
herein as modified hereby and shall be a part of this Indenture Supplement as if
set forth herein in full (the Base Indenture as so supplemented by this
Indenture Supplement, collectively referred to as the “Indenture”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

PRELIMINARY STATEMENT

The Issuer has duly authorized the issuance of a Series of Variable Funding
Notes, the “PNMAC GMSR ISSUER TRUST MSR Collateralized Notes, Series
2016-MBSADV1” (the “Series 2016-MBSADV1 Notes”).  The parties are entering into
this Indenture Supplement to document the terms of the issuance of the Series
2016-MBSADV1 Notes pursuant to the Base Indenture, which provides for the
issuance of Notes in multiple series from time to time.

Section 1.        Creation of Series 2016-MBSADV1 Notes.

There are hereby created, effective as of the Issuance Date, the Series
2016-MBSADV1 Notes, to be issued pursuant to the Base Indenture and this
Indenture Supplement, to be known as “PNMAC GMSR ISSUER TRUST MSR Collateralized
Notes, Series 2016-MBSADV1 Notes.”  The Series 2016-MBSADV1 Notes are not rated
and are senior to and shall not be subordinated to any other Series of
Notes.  The Series 2016-MBSADV1 Notes are issued in one (1) Class of Variable
Funding Notes (Class A-VF1) with the Initial Note Balance, Maximum MBSADV1 VFN
Principal Balance, Stated Maturity Date, Note Interest Rate and other terms as
specified in this Indenture Supplement.  The Series 2016-MBSADV1 Notes shall be
secured by the Trust Estate Granted to the Indenture Trustee pursuant to the
Base Indenture.  The Indenture Trustee shall hold the Trust Estate as collateral
security for the benefit of the Noteholders of the Series 2016-MBSADV1 Notes and
all other Series of Notes issued under the Base Indenture as described
therein.  In the event that any term or provision contained herein with respect
to the Series 2016-MBSADV1 Notes shall conflict with or be inconsistent with any
term or provision







--------------------------------------------------------------------------------

 



contained in the Base Indenture, the terms and provisions of this Indenture
Supplement shall govern to the extent of such conflict.

Section 2.        Defined Terms.

With respect to the Series 2016-MBSADV1 Notes and in addition to or in
replacement for the definitions set forth in Section 1.1 of the Base Indenture,
the following definitions shall be assigned to the defined terms set forth
below:

“Additional Note Balance” has the meaning assigned to such term in the Note
Purchase Agreement.

“Administrative Agent” means, for so long as the Series 2016-MBSADV1 Notes have
not been paid in full: (i) with respect to the provisions of this Indenture
Supplement, CSFB, or an Affiliate or successor thereto; and (ii) with respect to
the provisions of the Base Indenture, and notwithstanding the terms and
provisions of any other Indenture Supplement, CSFB, and such other parties as
set forth in any other Indenture Supplement, or a respective Affiliate or any
respective successor thereto.  For the avoidance of doubt, reference to “it” or
“its” with respect to the Administrative Agent in the Base Indenture shall mean
“them” and “their,” and reference to the singular therein in relation to the
Administrative Agent shall be construed as if plural.

“Advance Rate” means, with respect to the Series 2016-MBSADV1 Notes, on any date
of determination with respect to Advance Reimbursement Amounts included in the
Trust Estate, 100%.

“Base Indenture” has the meaning assigned to such term in the Preamble.

“Christiana” has the meaning assigned to such term in Section 13 hereof.

“Class A-MBSADV1 Notes” means, the Variable Funding Notes, Class
A-MBSADV1  Variable Funding Notes, issued hereunder by the Issuer, having an
aggregate VFN Principal Balance of no greater than the applicable Maximum
MBSADV1 VFN Principal Balance.

“Corporate Trust Office” means the corporate trust offices of the Indenture
Trustee at which at any particular time its corporate trust business with
respect to the Issuer shall be administered, which offices at the Closing Date
are located at Citibank, N.A., Corporate and Investment Banking, 388 Greenwhich
Street, 14th Floor, New York, NY 10013, Attention: PNMAC GMSR ISSUER TRUST MSR
Collateralized Notes, including for Note transfer, exchange or surrender
purposes.

“Cumulative Interest Shortfall Amount Rate” means, with respect to the Series
2016-MBSADV1 Notes, 3.00% per annum.

“Indenture” has the meaning assigned to such term in the Preamble.

“Indenture Supplement” has the meaning assigned to such term in the Preamble.





2

--------------------------------------------------------------------------------

 



“Initial Note Balance” means, in the case of the Series 2016-MBSADV1 Notes,
$0.  For the avoidance of doubt, the requirement for minimum bond denominations
in Section 6.2 of the Base Indenture shall not apply in the case of the Series
2016-MBSADV1 Notes.

“Interest Accrual Period” means, for the Series 2016-MBSADV1 Notes and any
Payment Date following the MBS Advance VFN Draw Event, the period beginning on
the immediately preceding Payment Date (or, in the case of the first Payment
Date following a MBS Advance VFN Draw Event, the date on which such Series
2016-MBSADV1 Notes are drawn) and ending on the day immediately preceding the
current Payment Date.  The Interest Payment Amount for the Series 2016-MBSADV1
Notes on any Payment Date following the MBS Advance VFN Draw Event shall be
determined based on the Interest Day Count Convention.

“Interest Day Count Convention” means with respect to the Series 2016-MBSADV1
Notes, the actual number of days in the related Interest Accrual Period divided
by 360.

“Issuance Date” means December 19, 2016.

“LIBOR” has the meaning assigned to such term in Section 6 of this Indenture
Supplement.

“LIBOR Determination Date” means for each Interest Accrual Period, the second
London Banking Day prior to the commencement of such Interest Accrual Period.

“LIBOR Index Rate” means for a one-month period, the rate per annum (rounded
upward, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month period, which appears on the
LIBOR01 Page as of 11:00 a.m. (London, England time) on the date that is two (2)
Business Days before the commencement of such one-month period.

“LIBOR Rate” means with respect to any Interest Accrual Period with respect to
which interest is to be calculated by reference to the “LIBOR Rate”, (a) the
LIBOR Index Rate for a one-month period, if such rate is available, and (b) if
the LIBOR Index Rate cannot be determined, the arithmetic average of the rates
of interest per annum (rounded upward, if necessary, to the nearest 1/100 of 1%)
at which deposits in U.S. Dollars in immediately available funds are offered to
the Administrative Agent at 11:00 a.m. (London, England time) two (2) Business
Days before the beginning of such one-month period by three (3) or more major
banks in the interbank Eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such one-month period
and in an amount equal or comparable to the principal amount of the portion of
the Note Balance on which the LIBOR Rate is being calculated.

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the ICE Benchmark Administration as an
information vendor for the purpose of displaying ICE Benchmark Administration
interest settlement rates for U.S. Dollar deposits).





3

--------------------------------------------------------------------------------

 



“London Banking Day”  means any day on which commercial banks and foreign
exchange markets settle payment in both London and New York City.

“Margin” means, for the Series 2016-MBSADV1 Notes, 8.00% per annum. 

“Maximum MBSADV1 VFN Principal Balance” means, for the Series 2016-MBSADV1
Notes, an amount communicated by the Administrative Agent to the Indenture
Trustee that the Noteholders of the Series 2016-MBSADV1 Notes are funding in
accordance with the terms of the Base Indenture.

“MBS Advance VFN Draw Conditions” means the following conditions:

(i)Ginnie Mae has not issued a letter of extinguishment to PLS pursuant to the
Ginnie Mae Contract, extinguishing all redemption, equitable, legal or other
right, title or interest of PLS in and to the Pooled Mortgages;  

(ii)the amount required for Citibank, N.A., as Indenture Trustee, in its
capacity as secured party under the Acknowledgment Agreement, to cure a Servicer
Payment Default pursuant to Section 8 of the Acknowledgment Agreement, is less
than the Maximum MBSADV1 VFN Principal Balance;

(iii)the amount drawn under the Series 2016-MBSADV1 Notes will cure the Servicer
Payment Default in full (and will not cause the Note Balance of the Series
2016-MBSADV1 Notes to exceed the Maximum MBSADV1 VFN Principal Balance);

(iv)a “Standby Issuer,” required pursuant to Section 7 of the Acknowledgment
Agreement, has been identified and confirmed by Ginnie Mae; and

(v)the Series Required Noteholders have consented to fund the Series
2016-MBSADV1 Notes.

“MBS Advance VFN Draw Event” has the meaning assigned to such term in Section 4
of this Indenture Supplement.

“Note Interest Rate” means, with respect to any Interest Accrual Period, the sum
of (a) One-Month LIBOR plus (b) the Margin.

“Note Purchase Agreement” means that Note Purchase Agreement, dated as of
December 19, 2016, by and among the Issuer, CSFB, as the Administrative Agent on
behalf of the Purchasers specified therein and Purchaser, and acknowledged and
agreed to by PLS, as Servicer and Administrator, that relates to the purchase of
the Series 2016-MBSADV1 Notes.

“One-Month LIBOR” has the meaning assigned such term in Section 6 of this
Indenture Supplement.

“PLS” has the meaning assigned to such term in the Preamble.





4

--------------------------------------------------------------------------------

 



“Purchaser” means Credit Suisse AG, Cayman Islands Branch and the other parties
specified as “purchasers” of Notes under the Note Purchase Agreement, and its
successors and permitted assigns under the Note Purchase Agreement.

“Series Required Noteholders” means, for so long as the Series 2016-MBSADV1
Notes are Outstanding, 100% of the Noteholders of the Series 2016-MBSADV1 Notes.

“Series 2016-MBSADV1 Notes” has the meaning assigned to such term in the
Preliminary Statement.

“Series 2016-MSRVF1 Indenture Supplement” means the Series 2016-MSRVF1 Indenture
Supplement, dated as of the date hereof, among the Issuer, PLS, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary,
and CSFB, as Administrative Agent, as may be amended, restated, supplemented or
otherwise modified from time to time.

“Series 2016-MSRVF1 Notes” means the Notes issued pursuant to the Series
2016-MSRVF1 Indenture Supplement. 

“Servicer Payment Default” has the meaning assigned to such term in Section 4 of
this Indenture Supplement.

“Stated Maturity Date” means, for Series 2016-MBSADV1 Notes, on the Stated
Maturity Date for the latest maturing Series of Notes.

Section 3.        Forms of Series 2016-MBSADV1 Notes; Transfer Restrictions. 

The Series 2016-MBSADV1 Notes shall only be issued in definitive, fully
registered form and the form of the Rule 144A Definitive Note that may be used
to evidence the Series 2016-MBSADV1 Notes in the circumstances described in
Section 5.2(c) of the Base Indenture is attached to the Base Indenture as
Exhibit A-2.   None of the Series 2016-MBSADV1 Notes shall be issued as
Regulation S Notes nor shall any Series 2016-MBSADV1 Notes be sold in offshore
transactions in reliance on Regulation S.

In addition to any provisions set forth in Section 6.5 of the Base Indenture,
with respect to the Series 2016-MBSADV1 Notes, the Noteholder of such Notes
shall only transfer its Note to another potential investor in accordance with
the applicable Note Purchase Agreement; provided, that the Series 2016-MBSADV1
Notes may only be transferred to a party that has a direct or beneficial
interest in the Series 2016-MSRVF1 Notes. 

Section 4.        MBS Advance VFN Draw Conditions; Payments; Note Balance
Increases; Early Maturity.

(a)The Series 2016-MBSADV1 Notes will be drawn upon in an amount equal to the
Additional Note Balance only if (i) the Servicer fails to pay a required MBS
Advance, or following any other payment default by the Servicer under the Ginnie
Mae Contract, to make the full required payment on the related MBS and to
preserve the Indenture Trustee’s rights under the Acknowledgment Agreement
(each, a “Servicer Payment Default”) and (ii) the MBS





5

--------------------------------------------------------------------------------

 



Advance VFN Draw Conditions are satisfied (together with a Servicer Payment
Default, the “MBS Advance VFN Draw Event”).

(b)Except as otherwise expressly set forth herein, the Paying Agent shall make
payments on the Series 2016-MBSADV1 Notes on each Payment Date in accordance
with Section 4.5 of the Base Indenture.

(c)The Paying Agent shall make payments of principal on the Series 2016-MBSADV1
Notes on each Payment Date in accordance with Section 4.5 of the Base
Indenture.  The Note Balance of the Series 2016-MBSADV1 Notes may be increased
from time to time on certain Funding Dates in accordance with the terms and
provisions of Section 4.3 of the Base Indenture, but not in excess of the
related Maximum MBSADV1 VFN Principal Balance.  

(d)Subject to clauses (b) and (c) above, any payments of principal allocated to
the Series 2016-MBSADV1 Notes shall be applied to the Class A-MBSADV1 Notes
until their Note Balance thereof has been reduced to zero.

(e)The Administrative Agent and the Issuer further confirm that the Series
2016-MBSADV1 Notes issued on the Issuance Date pursuant to this Indenture
Supplement shall be issued in the name of “Credit Suisse First Boston Mortgage
Capital LLC, solely in its capacity as administrative agent on behalf of Credit
Suisse AG, Cayman Islands Branch solely in its capacity as Purchaser”.  The
Issuer and the Administrative Agent hereby direct the Indenture Trustee to issue
the Series 2016-MBSADV1 Notes in the name of “Credit Suisse First Boston
Mortgage Capital LLC, solely in its capacity as administrative agent on behalf
of Credit Suisse AG, Cayman Islands Branch solely in its capacity as Purchaser”.

Section 5.        Optional Prepayment.    

Notwithstanding anything to the contrary contained herein or in the Base
Indenture, the Issuer may, upon at least five (5) Business Days’ prior written
notice to the Administrative Agent, prepay in whole or in part the Series
2016-MBSADV1 Notes. 

 

Section 6.        Determination of Note Interest Rate and LIBOR.

(a)At least one (1) Business Day prior to each Determination Date, the
Administrative Agent shall calculate the Note Interest Rate for the related
Interest Accrual Period (in the case of the Series 2016-MBSADV1 Notes, One-Month
LIBOR as determined by the Administrative Agent in accordance with Section 6(b)
below) and the Interest Payment Amount for the Series 2016-MBSADV1 Notes for the
upcoming Payment Date, and include a report of such amount in the related
Payment Date Report.

(b)On each LIBOR Determination Date, the Indenture Trustee will determine the
London Interbank Offered Rate (“LIBOR”) quotations for one-month Eurodollar
deposits (“One-Month LIBOR”) for the succeeding Interest Accrual Period for the
related Series 2016-MBSADV1 Notes on the basis of the LIBOR Rate.

(c)The establishment of One-Month LIBOR by the Indenture Trustee and the
Administrative Agent’s subsequent calculation of the Note Interest Rate and the
Interest Payment





6

--------------------------------------------------------------------------------

 



Amount on the Series 2016-MBSADV1 Notes for the relevant Interest Accrual
Period, in the absence of manifest error, will be final and binding.

Section 7.        Conditions Precedent Satisfied.

The Issuer hereby represents and warrants to the Noteholders of the Series
2016-MBSADV1 Notes and the Indenture Trustee that, as of the related Issuance
Date, each of the conditions precedent set forth in the Base Indenture, to the
issuance of the Series 2016-MBSADV1 Notes have been satisfied or waived in
accordance with the terms thereof.

Section 8.        Representations and Warranties.

The Issuer, the Administrator, the Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

The Administrator hereby represents and warrants that it is not in default with
respect to any material contract under which a default should reasonably be
expected to have a material adverse effect on the ability of the Administrator
to perform its duties under this Indenture or any Indenture Supplement, or with
respect to any order of any court, administrative agency, arbitrator or
governmental body which would have a material adverse effect on the transactions
contemplated hereunder, and no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such contract
or order of any court, administrative agency, arbitrator or governmental body.

PLS hereby represents and warrants that it is not in default with respect to any
material contract under which a default should reasonably be expected to have a
material adverse effect on the ability of PLS to perform its duties under this
Indenture, any Indenture Supplement or any Transaction Document to which it is a
party, or with respect to any order of any court, administrative agency,
arbitrator or governmental body which would have a material adverse effect on
the transactions contemplated hereunder, and no event has occurred which with
notice or lapse of time or both would constitute such a default with respect to
any such contract or order of any court, administrative agency, arbitrator or
governmental body.

Section 9.        Amendments.

(a)Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture but subject to the provisions set forth in Sections 12.1 and 12.3 of
the Base Indenture, without the consent of the Noteholders of the Series
2016-MBSADV1 Notes but with the consent of the Issuer (evidenced by its
execution of such amendment), the Indenture Trustee, the Administrator, the
Servicer (solely in the case of any amendment that adversely affects the rights
or obligations of the Servicer or adds new obligations or increases existing
obligations of the Servicer), and the Administrative Agent, at any time and from
time to time, upon delivery of an Issuer Tax Opinion and upon delivery by the
Issuer to the Indenture Trustee of an Officer’s Certificate to the effect that
the Issuer reasonably believes that such amendment will not have a material
Adverse Effect, may amend any Transaction Document for any of the following
purposes:  (i) to correct any mistake or typographical error or cure any
ambiguity, or to cure,





7

--------------------------------------------------------------------------------

 



correct or supplement any defective or inconsistent provision herein or any
Transaction Document; or (ii) to amend any other provision of this Indenture
Supplement.  For the avoidance of doubt, the consent of the Servicer is not
required for (i) the waiver of any Event of Default or (ii) any other
modification or amendment to any Event of Default except those related to the
actions and omissions of the Servicer.  This Indenture Supplement may be
otherwise amended or otherwise modified from time to time in a written agreement
among (i) 100% of the Noteholders of the Series 2016-MBSADV1 Notes, (ii) the
Issuer, (iii) the Administrator, (iv) subject to the immediately preceding
sentence, the Servicer, (v) the Administrative Agent and (vi) the Indenture
Trustee.

(b)Notwithstanding any provisions to the contrary in Section 6.10 or Article XII
of the Base Indenture, no supplement, amendment or indenture supplement entered
into with respect to the issuance of a new Series of Notes or pursuant to the
terms and provisions of Section 12.2 of the Base Indenture may, without the
consent of the Series Required Noteholders, supplement, amend or revise any term
or provision of this Indenture Supplement.

(c)For the avoidance of doubt, the Issuer and the Administrator hereby covenant
that the Issuer shall not issue any future Series of Notes without designating
an entity to act as “Administrative Agent” under the related Indenture
Supplement with respect to such Series of Notes.

(d)Any amendment of this Indenture Supplement which affects the rights, duties,
immunities, obligations or liabilities of the Owner Trustee in its capacity as
owner trustee under the Trust Agreement shall require the written consent of the
Owner Trustee.

Section 10.        Counterparts.

This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Indenture Supplement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Indenture
Supplement.

Section 11.        Entire Agreement.

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference and the related Transaction Documents, constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof,
and fully supersedes any prior or contemporaneous agreements relating to such
subject matter.

Section 12.        Limited Recourse.

Notwithstanding any other terms of this Indenture Supplement, the Series
2016-MBSADV1 Notes, any other Transaction Documents or otherwise, the
obligations of the Issuer under the Series 2016-MBSADV1 Notes, this Indenture
Supplement and each other Transaction Document to which it is a party are
limited recourse obligations of the Issuer, payable solely from the Trust
Estate, and following realization of the Trust Estate and application of the





8

--------------------------------------------------------------------------------

 



proceeds thereof in accordance with the terms of this Indenture Supplement, none
of the Noteholders of Series 2016-MBSADV1 Notes, the Indenture Trustee or any of
the other parties to the Transaction Documents shall be entitled to take any
further steps to recover any sums due but still unpaid hereunder or thereunder,
all claims in respect of which shall be extinguished and shall not thereafter
revive.  No recourse shall be had for the payment of any amount owing in respect
of the Series 2016-MBSADV1 Notes or this Indenture Supplement or for any action
or inaction of the Issuer against any officer, director, employee, shareholder,
stockholder or incorporator of the Issuer or any of their successors or assigns
for any amounts payable under the Series 2016-MBSADV1 Notes or this Indenture
Supplement.  It is understood that the foregoing provisions of this Section 12
shall not (a) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, including, without limitation, the PC Guaranty and the PMT Guaranty or
(b) save as specifically provided therein, constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Series 2016-MBSADV1
Notes or secured by this Indenture Supplement.  It is further understood that
the foregoing provisions of this Section 12 shall not limit the right of any
Person to name the Issuer as a party defendant in any proceeding or in the
exercise of any other remedy under the Series 2016-MBSADV1 Notes or this
Indenture Supplement, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

Section 13.        Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust (“Christiana”), not individually or personally but solely
as trustee of the Issuer, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, warranties, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, warranties, undertakings and agreements by Christiana
but is made and intended for the purpose of binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Christiana,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto, (d) Christiana has made no investigation as to the accuracy or
completeness of any representations or warranties made by the Issuer in this
Agreement and (e) under no circumstances shall Christiana be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Agreement or any other related
documents.

 



9

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed by their respective signatories thereunto all as of the day and
year first above written.

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

By:  Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as Owner Trustee

 

 

 

By:

/s/ Jeffrey R. Everhart

 

 

Name:

Jeffrey R. Everhart, AVP

 

 

Title:

 





[Signature Page to PNMAC GMSR ISSUER TRUST Series 2016-MBSADV1 Indenture
Supplement]

--------------------------------------------------------------------------------

 



 

 

CITIBANK, N.A., as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary and not in its individual capacity

 

 

 

By:

/s/ Valerie Delgado

 

 

Name:

Valerie Delgado

 

 

Title:

Vice President

 





[Signature Page to PNMAC GMSR ISSUER TRUST Series 2016-MBSADV1 Indenture
Supplement]

--------------------------------------------------------------------------------

 



 

 

PENNYMAC LOAN SERVICES, LLC, as Administrator and as Servicer

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 





[Signature Page to PNMAC GMSR ISSUER TRUST Series 2016-MBSADV1 Indenture
Supplement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name:

Dominic Obaditch

 

 

Title:

Vice President

 

 

[Signature Page to PNMAC GMSR ISSUER TRUST Series 2016-MBSADV1 Indenture
Supplement]

--------------------------------------------------------------------------------